Citation Nr: 0027999	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-03 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence 
as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968, and from February 1969 to August 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In August 1999, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in September 2000.


FINDING OF FACT

There is no medical evidence of a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
alcohol dependence as secondary to PTSD lacks legal merit.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310 (a) (1999); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(a); a link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor occurred. 38 C.F.R. 
§ 3.304 (f) (1999).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995).  Although compensation may not be paid for 
alcoholism/alcohol dependence, see Barela v. West, 
11 Vet. App. 280 (1998), service connection may be 
granted for such a disorder.  Claims for secondary 
service connection must be well grounded.  Libertine v. 
Brown, 9 Vet. App. 521 (1996); Jones v. Brown, 7 Vet. 
App. 134, 138 (1994). 

In the instant case, the veteran appeared at a VA medical 
center in November 1996 in an intoxicated condition and 
requested admission.  During hospitalization for 
detoxification, he identified himself as a Vietnam combat 
veteran and complained about occasional intrusive thoughts 
and bad dreams.  The discharge diagnoses were alcohol 
dependence and alcohol intoxication; a complaint of PTSD was 
also noted at that time.

In March 1998, the veteran was evaluated by a VA 
psychologist.  He complained of nightmares concerning Vietnam 
experiences.  The examination report did not include any 
diagnoses and, therefore, the Board remanded this case to the 
RO for completion of the report by the psychologist, if 
available, or an examination by a psychiatrist.

While the case was in remand status,  the VA medical center 
at which the veteran was evaluated in March 1998 reported 
that the psychologist was not available to complete the 
report and scheduled the veteran for a psychiatric 
examination several times.  In October 1999 and November 
1999, the veteran failed to report for scheduled 
examinations.  In July 2000, personnel at the VA medical 
center called the veteran, spoke with him, and informed him 
of the time of a rescheduled examination in July 2000, but he 
failed to report for the examination.  The examination was 
rescheduled for August 2000, and notice was sent to the 
address the veteran had provided in July 2000, but he again 
failed to report for the examination.

As there is no diagnosis of PTSD, despite the efforts set 
forth above to afford the veteran a VA psychiatric 
examination, the claim for service connection for PTSD must 
be denied as not well grounded, in the absence of the first 
element of a well grounded claim, a diagnosis of a current 
disability.  38 U.S.C.A. § 5107 (a); 38 C.F.R. § 3.104 (f).

The United States Court of Appeals for Veterans Claims had 
held that, in a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law, and not on the basis that 
the claim is found to be not well grounded.  Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).  As service connection has 
not been granted for PTSD, the veteran's claim for service 
connection for alcohol dependence as secondary to PTSD lacks 
legal merit and must be denied on that basis.


ORDER

Service connection for PTSD is denied.

Service connection for alcohol dependence as secondary to 
PTSD is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

